DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted February 5, 2020.  Claims 1 – 24 were cancelled.  Claims 25 – 44 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101” has been used to designate both “Inherent variability data from subject and/or Multiple subjects” (Figure 1) and “External Sensors” (paragraph 70); reference character “102” has been used to designate both “User input and related information” (Figure 1) and “External Sensors” (paragraph 70).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “identifying internal or external triggers, including those from other subjects, the environment, and non-subject related triggers and combining them with the subject's own patterns of function in one or more biological systems” ends with a period.  As per section 608.01(m)  [R-7]  (Form of Claims) of the MPEP:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  The limitation “wherein the of the providing of the recommended regimen or changes thereto is in real time” of claim 30 does not disclose if something is providing the recommended regimen, or if it is a typographical error.  The specification fails to disclose any clarification, as it also recites “the of the providing of the recommended regimen or changes” (paragraph 34 of the published specification).  Appropriate correction is required.
Claim 41 objected to because of the following informalities:  The word “Currently” is mis-spelled in the status identifier.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitations “identifying one or more methods to quantify one or more variability patterns, nonlinear networks and chaotic parameters, and combining them with variability and/or non- variability individualized patterns from one or more subjects” and “identifying methods to incorporate one or more variability and/or non-variability patterns into treatment regimens or operating algorithms” of claim 1 do not recite what methods are used for identification.  The specification fails to disclose methods used for identification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25 – 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 25 – 44 are drawn to a system, method, and computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 25 and 38 recite A method for improving function of one or more biological system of a subject in an individualized way, and/or for overcoming partial or complete loss of effect, non- responsiveness, and/or partial or complete resistance of one or more biological systems to a treatment regimen, by identifying, quantifying, and/or implementing at least one inherent variability pattern, which is based on patterns learned from the subject and/or from other subjects, the method comprising: 
identifying intra subject and/or inter subjects variability patterns, and combining them with non-variable individualized patterns, for generating individualized- regimen-based operating methods; identifying internal or external triggers, including those from other subjects, the environment, and non-subject related triggers and combining them with the subject's own patterns of function in one or more biological systems. identifying one or more methods to quantify one or more variability patterns, nonlinear networks and chaotic parameters, and combining them with variability and/or non- variability individualized patterns from one or more subjects; identifying methods to incorporate one or more variability and/or non-variability patterns into treatment regimens; receiving a plurality of physiological and/or pathological inherent patterns of variability with and without additional parameters related/unrelated to a target system, and/or related/unrelated to the subject; determining subject-specific output parameters relating to at least one target system function; and utilizing the subject-specific output parameters to improve the at least one target system function by applying a subject-tailored continuously or semi continuously inherent variability patterns, thereby facilitating continual improvement of the target system; and incorporating individualized parameters based on variability-patterns as well as other personalized signatures, for improving the at least one target system function.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover mental processes by customizing a patient’s treatment of a medical condition using variability patterns of the patient data. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “networks”, “algorithm”, “applying a closed-loop machine learning algorithm to a plurality of target system parameters”, “irregularity generating algorithms”, “a computerized system”, and “a computer readable storage medium”, are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0070] According to some embodiments, system 100 further includes additional external sensors 101 and 102, which can receive or identify inherent variability patterns to be incorporated into the output following being processed by a processing device 105, which also uses one or more methods for quantifying these patterns. These include methods for quantifying networks, quantification of chaotic systems, and of non-linear systems. For example, variability patterns of pulse, rate of breathing, oxygen saturation, pulmonary artery pressure, which provide data on the heart function or on overall body function, can be implemented with the other inherent variability patterns such as gene networks, or protein-based variability patterns, of the subject, for generating number(s)/factor(s), which are used for improving the function of a pacemaker or a ventilator, or a dialysis machine of the subject. The information from feedback mechanism 103 is provided to a local processing circuitry, which is configured to control the operation of 104 based on inputs that include measurements of external or internal sensors 101 and 102, and optional feedback mechanism 103.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 26 – 37 and 39 – 44 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claims 43 – 44 are additionally rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. Considered in the alternative from above, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “computer readable storage medium”. The published specification (paragraph 50), merely discloses a computer readable storage medium comprising instructions that cause one or more processors to perform. While transmission mediums are clearly meant to include transitory propagating signals per se (e.g., “digital or analog communications signals or other intangible media”), the open nature of the examples given and what may be considered “tangible” for a “machine-readable medium” leave open the possibilities that it (i.e., the machine-readable medium) also includes transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 – 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., herein after Davis (U.S. Publication Number 2017/0220751 A1) in view of Moffitt et al., herein after Moffitt (U.S. Publication Number 2017/0157410 A1).

Claim 25 (Original): Davis teaches a method for improving function of one or more biological system of a subject in an individualized way, and/or for overcoming partial or complete loss of effect, non- responsiveness, and/or partial or complete resistance of one or more biological systems to a treatment regimen, by identifying, quantifying, and/or implementing at least one inherent variability pattern, which is based on patterns learned from the subject and/or from other subjects, the method comprising: 
identifying intra subject and/or inter subjects variability patterns, and combining them with non-variable individualized patterns and/or networks, for generating individualized- regimen-based system operating methods or algorithms (Figure 26 discloses a patient’s glucose pattern after a meal; paragraph 10 discloses looking for patterns and tendencies of an individual and customizing the management to that individual; paragraph 126 discloses data mining tools and pattern identification and machine learning algorithms that can search and identify key patterns, trends, lifestyle factors, or the like); 
identifying internal or external triggers, including those from other subjects, the environment, and non-subject related triggers and combining them with the subject's own patterns of function in one or more biological systems (paragraph 14 discloses  a correlative parameter is an aspect of the user’s behavior (e.g. lifestyle or situational factor); paragraphs 151 – 152 discloses a correlative parameter over which the user has significant control, where the subject is an athlete, and has control over their ability to exercise (trigger) and experiences hyperglycemia). 
identifying one or more methods to quantify one or more variability patterns, nonlinear networks and chaotic parameters, and combining them with variability and/or non- variability individualized patterns from one or more subjects (paragraph 185 discloses temporal patterns may be analyzed by the systems and methods to determine aspects of meals and exercise, but users may also identify and quantify events they want to track including those corresponding to meals and exercise; paragraph 195 discloses where user-entered data includes exercise, systems and methods according to Davis may allow users to save specific workouts or events to allow patterns in post workout glycemic fluctuations to be analyzed); 
identifying methods to incorporate one or more variability and/or non-variability patterns into treatment regimens or operating algorithms (paragraph 126 discloses data mining tools and pattern identification and machine learning algorithms that can search and identify key patterns, trends, lifestyle factors, or the like; paragraph 183 discloses the use of various algorithms to calculate an optimal diabetes treatment decision); 
receiving a plurality of physiological and/or pathological inherent patterns of variability with and without additional parameters related/unrelated to a target system, and/or related/unrelated to the subject (paragraph 89 discloses estimated analyte values can have a variation including a range of values outside of the estimated analyte values that represent a range of possibilities based on known physiological patterns; paragraph 90 discloses physiological parameters with relate to the parameters obtained from continuous studies of physiological data in humans and/or animals); 
determining subject-specific output parameters relating to at least one target system function (paragraph 16 discloses the decision-support application recommends a target glucose value or range; paragraph 174 discloses quantifying goals of the patient by providing not only different target ranges for school and home, but also different manners, frequencies, or timing of alerts and alarms between school and home times); and 
utilizing the subject-specific output parameters to improve the at least one target system function by using the machine learning algorithm by applying a subject-tailored continuously or semi continuously inherent variability patterns, thereby facilitating continual improvement of the target system (paragraph 173 discloses a therapy recommendation to avoid nighttime glucose lows may be determined by the machine learning of the decision support application); and 
incorporating individualized parameters based on variability-patterns as well as other personalized signatures, into irregularity generating-algorithms for improving the at least one target system function (paragraph 10 discloses looking for patterns and tendencies of an individual and customizing the management to that individual; paragraph 44 discloses model based prediction of glucose or control methods to allow real-time knowledge of individual lifestyle factors; paragraph 144 discloses data mining for events and conditions that are specific to an individual which may employ pattern recognition, clustering/classification, and/or case based reasoning to identify prior conditions and events specific to the individual, but different from a population model).  
Although Davis discloses machine learning, Davis does not specifically recite closed loop machine learning.
Davis fails to explicitly teach the following limitations met by Moffitt as cited:
2applying a closed-loop machine learning algorithm to a plurality of target system parameters (paragraph 84 discloses a closed loop machine learning system that may observe the physiological response over time to a delivered therapy by capturing or identifying responses to therapy, and adjusting therapy output in response). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Davis to further include a machine learning algorithm may be developed, and may share therapy patterns by identifying, activating, and generating a therapy pattern that best matches a patient as disclosed by Moffitt.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Davis in this way since as machine learning occurs, new therapy patterns may replace those originally programmed (Moffitt: paragraph 84).

Claim 26 (Original): Davis and Moffitt teach the method of claim 25. Davis teaches a method wherein the at least one inherent variability pattern comprises: variability patterns at the level of DNA, RNA, proteins, cellular functions, cell signaling products, cell apparatuses, body organs, biological pathway(s), proteome, metabolome, lipidome, microbiome, organs, whole body and/or any type of network-based variability (paragraph 171 discloses amounts of carbohydrates, fats and proteins in a meal, which affects patient data).  

Claim 27 (Original): Davis and Moffitt teach the method of claim 25. Davis teaches a method further utilized for improving function and/or performance thereof and for individualizing treatment regimens and/or devices and for improving their efficacy for reaching goals determined by the subject, the system, or by other subjects, optionally additionally using updated at least one of the subject-specific output parameters (paragraph 10 discloses looking for patterns and tendencies of an individual and customizing the management to that individual to reduce uncertainty and improve quality of life). 

Claim 28 (Original): Davis and Moffitt teach the method of claim 25. Davis teaches a method wherein the machine learning algorithm takes into account personal data including any type of individualized-inherent variability patterns (paragraph 103 discloses a number of diabetes decision states are defined by one or more highly correlative parameters, which can be lifestyle parameters, and which can be selected by the user through a user interface or learned over time via machine learning) and wherein at least one of the physiological and/or pathological parameters is obtained from a sensor (paragraph 104 discloses the use of a glucose sensor that measures a concentration of glucose or a substance indicative of the concentration or presence of another analyte).  

Claim 29 (Original): Davis and Moffitt teach the method of claim 25. Davis discloses a method further comprising providing to the subject, to a device, or to the target system a recommended regimen or changes thereto (paragraph 30 discloses a therapy recommendation).  

Claim 30 (Original): Davis and Moffitt teach the method of claim 29. Davis discloses a method wherein the of the providing of the recommended regimen or changes thereto is in real time (paragraph 44 discloses real-time knowledge of individual lifestyle factors to enable better insulin dose calculations and decisions; paragraph 178 discloses the correlative parameter (e.g. food sensitivity) is used along with a real-time input within the processing steps to result in a therapy recommendation of a meal bolus).  

Claim 31 (Original): Davis and Moffitt teach the method of claim 25. 
Davis fails to explicitly teach the following limitations met by Moffitt as cited:
wherein the machine learning capabilities comprise closed- loop deep learning capabilities and are configured to operate on a set of features by receiving values thereof (paragraph 84 discloses a closed loop machine learning system that may observe the physiological response over time to a delivered therapy by capturing or identifying responses to therapy, and adjusting therapy output in response).
The motivation to combine the teachings of Davis and Moffitt is discussed in the rejection of claim 1, and incorporated herein.  

Claim 32 (Original): Davis and Moffitt teach the method of claim 25.  Davis discloses a method used for improving tissue, organ and/or body system function in healthy or sick subjects, wherein the tissue, organ and/or body system comprises: muscle, heart, lung, skin, brain, liver, pancreas, bladder, uterus, kidney, cardio vascular system, lymphatic system, immune system, hormonal system, genital system, nerve system, skeletal system or any combination thereof (paragraph 242 discloses collecting signals to augment certain entered data for hypoglycemia detection, including heart rate (cardio vascular system/heart), and which adjustments to algorithms can be used to optimize sensitivity/specificity (improvement)).  

Claim 33 (Original): Davis and Moffitt teach the method of claim 25. Davis discloses a method used for improving training, learning and/or teaching capabilities (paragraph 242 discloses algorithms employed to process the auxiliary signals can be trained on the patient’s own data using continuous glucose monitoring to assist in the training).  

Claim 34 (Original): Davis and Moffitt teach the method of claim 25. Davis discloses a method used for treatment of obesity, infectious, metabolic, endocrinology, malignant, immune-mediated, inflammatory condition, inborn error of metabolism, pain, microbiome-related disorders, neurological disease, fibrosis in an organ, desynchronosis, circadian dysrhythmia or any combination thereof (paragraph 100 discloses cardiovascular health related to metabolic issues). 

Claim 35 (Original): Davis and Moffitt teach the method of claim 25. Davis discloses a method used for improving drug treatment regimens, redesigning of structure of drugs, for overcoming drug resistance, for improving a clinical effect of a medical device (paragraph 44 discloses real-time knowledge of individual lifestyle factors to enable better insulin dose calculations and decisions; paragraph 178 discloses the correlative parameter (e.g. food sensitivity) is used along with a real-time input within the processing steps to result in a therapy recommendation of a meal bolus).  

Claim 36 (Original): Davis and Moffitt teach the method of claim 35. Davis discloses a method wherein the medical device comprises a pacemaker, ventilator, dialysis machine, pump for delivering drugs (paragraph 22 discloses an app associated with or operating a medicament pump/pen).  
Method, system and storage claims 38 – 44 repeat the subject matter of claims 25 – 36.  As the underlying processes of claims 38 – 44 have been shown to be fully disclosed by the teachings of Davis and Moffitt in the above rejections of claims 25 – 36; as such, these limitations (38 – 44) are rejected for the same reasons given above for claims  25 – 36 and incorporated herein. 

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., herein after Davis (U.S. Publication Number 2017/0220751 A1) in view of Moffitt et al., herein after Moffitt (U.S. Publication Number 2017/0157410 A1) further in view of Hyde et al., herein after Hyde (U.S. Publication Number 2014/0136583 A1).

Claim 37 (Original): Davis and Moffitt teach the method of claim 25. 
Davis and Moffitt fail to explicitly teach the following limitations met by Hyde as cited:
wherein the irregularity generating algorithms comprise random or pseudo random number generating algorithms (Figure 9A; paragraph 46 discloses a random number generator can be closely associated with the memory for programming operations such as to supply random data for testing effectiveness of algorithms, and can further be used for decision making).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Davis and Moffitt to further include a random generator logic integrated in combination with a non-volatile memory array on a substrate, and operating the random number generator logic as disclosed by Hyde.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Davis and Moffitt in this way since by using the random number generator logic to facilitate random sampling of a selected size in which subsets can have a selected probability, which enables lower cost, faster data collection, and improved accuracy and quality of data (Hyde:  paragraph 121).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breton et al. (U.S. Publication Number 2011/0264378 A1) discloses a method, system, and computer program product for tracking blood glucose variability in diabetes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626